Order entered May 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00470-CV

JOHN DOE I, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE II, A MINOR,
                             Appellants

                                             V.

    RIPLEY ENTERTAINMENT, INC. AND JIM PATTISON U.S.A., INC., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-07174

                                         ORDER
       Before the Court is appellants’ May 22, 2019 unopposed motion for an extension of time

to file their reply brief. We GRANT the motion and extend the time to June 7, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE